                                     UNITED STATES DISTRICT COURT
                                              WESTERN DISTRICT OF MISSOURI
                                                   WESTERN DIVISION

 UNITED STATES OF AMERICA                                                    JUDGMENT IN A CRIMINAL CASE
                                                                             (For Revocation of Probation or Supervised Release)

 v.
                                                                             Case Number: 4:18-CR-00147-GAF(1)
 THOMAS KEVIN JONES                                                          USM Number: 33574-045
                                                                             Lesley Smith, FPD
THE DEFENDANT:
 ☒ Stipulated/admitted to violation of mandatory, standard and special condition(s) of the term of supervision.
The defendant is adjudicated guilty of these violations:

VIOLATION                                                                         NATURE OF VIOLATION

Mandatory                                              You must refrain from unlawful use of a controlled substance.

Special                                                The defendant shall successfully participate in any substance abuse counseling
                                                       program, which may include urinalysis, sweat patch, or Breathalyzer testing, as
                                                       approved by the Probation Office and pay any associated costs as directed by the
                                                       Probation Office.

Special                                               The defendant shall perform 16 hours of community service prior to December
                                                      31, 2020.

Special                                               The offender shall participate in a cognitive behavioral treatment program, as
                                                      directed by the U.S. Probation Officer. Such programs may include group
                                                      sessions led by a counselor, or participation in a program administered by the
                                                      Probation Officer. The offender shall pay any associated costs as directed by the
                                                      Probation Officer.

Standard                                              You must work full time (at least 30 hours per week) at a lawful type of
                                                      employment, unless the probation officer excuses you from doing so. If you do
                                                      not have full-time employment you must try to find full-time employment,
                                                      unless the probation officer excuses you from doing so. If you plan to change
                                                      where you work or anything about your work (such as your position or your job
                                                      responsibilities), you must notify the probation officer at least 10 days before the
                                                      change. If notifying the probation officer at least 10 days in advance is not
                                                      possible due to unanticipated circumstances, you must notify the probation
                                                      officer within 72 hours of becoming aware of a change or expected change.

Mandatory                                             You must not commit another federal, state or local crime.

Standard                                              You must not communicate or interact with someone you know is engaged in
                                                      criminal activity. If you know someone has been convicted of a felony, you
                                                      must not knowingly communicate or interact with that person without first
                                                      getting the permission of the probation officer.

Special                                               The defendant shall successfully participate in any outpatient or inpatient
                                                      substance abuse counseling program, which may include urinalysis, sweat patch,
                                                      or Breathalyzer testing, as approved by the Probation Office and pay any
                                                      associated costs as directed by the Probation Office.

The defendant is sentenced as provided in the following pages of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.


                     Case 4:18-cr-00147-GAF Document 50 Filed 03/29/21 Page 1 of 3
 AO 245D (Rev. 2/18) Judgment in a Criminal Case                                                                  Judgment -- Page 2 of 3

DEFENDANT:                 THOMAS KEVIN JONES
CASE NUMBER:               18-00147-01-CR-W-GAF

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.
                                                                             March 29, 2021
                                                                             Date of Imposition of Judgment

                                                                         s/ Gary A. Fenner
                                                                         Signature of Judge

                                                                         GARY A. FENNER, Senior U.S. District Judge
                                                                         Name and Title of Judge

                                                                         March 29, 2021
                                                                         Date



                                                      IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:
6 MONTHS.

 ☒ The defendant is remanded to the custody of the United States Marshal for service of the sentence imposed.


                                                             RETURN
I have executed this judgment as follows:


         Defendant delivered on                                    to


at                                      , with a certified copy of this judgment.




                                                                                          UNITED STATES MARSHAL

                                                                                                      By
                                                                                      DEPUTY UNITED STATES MARSHAL




                     Case 4:18-cr-00147-GAF Document 50 Filed 03/29/21 Page 2 of 3
 AO 245D (Rev. 2/18) Judgment in a Criminal Case                                                                 Judgment -- Page 3 of 3

DEFENDANT:                 THOMAS KEVIN JONES
CASE NUMBER:               18-00147-01-CR-W-GAF

                                                SUPERVISED RELEASE
        Upon release from imprisonment, the defendant shall be on supervised release for a term of : thirty (30) months with all
previously imposed mandatory, standard and special conditions set forth in the October 10, 2019 Judgment and Commitment
and with the additional special condition as follows:


         The defendant shall successfully participate in any outpatient or inpatient substance abuse
         counseling program, which may include urinalysis, sweat patch, or Breathalyzer testing, as
         approved by the Probation Office and pay any associated costs as directed by the Probation
         Office.


                                  ACKNOWLEDGMENT OF CONDITIONS

I have read or have read the conditions of supervision set forth in this judgment and I fully understand them. I have been provided a
copy of them.
I understand that upon finding of a violation of probation or supervised release, the Court may (1) revoke supervision, (2) extend the
term of supervision, and/or (3) modify the conditions of supervision.


_______________________________________ ____________________
Defendant                                   Date


_______________________________________ ____________________
United States Probation Officer             Date




                     Case 4:18-cr-00147-GAF Document 50 Filed 03/29/21 Page 3 of 3
